United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 27, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-10209
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CLEO CORNELIUS MOORE,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:05-CR-138-ALL
                      --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Cleo Cornelius Moore appeals the sentence imposed following

his guilty-plea conviction of bank robbery.   Moore argues that

the district court erred by sentencing him as a career offender

under U.S.S.G. § 4B1.1 and that the district court’s upward

departure to the statutory maximum sentence of 240 months of

imprisonment was unreasonable.

     Moore contends that the career offender enhancement should

not have been applied because his prior North Carolina state

convictions for common law robbery do not meet the definition of

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-10209
                                  -2-

a crime of violence under U.S.S.G. § 4B1.2.    He asserts that the

North Carolina definition of common law robbery encompasses theft

from a person but that this conduct does not qualify as a crime

of violence under § 4B1.2.

     We review the district court’s application of the Guidelines

de novo and its factual findings for clear error.    United States

v. Charon, 442 F.3d 881, 886-87 (5th Cir.), cert. denied,

127 S. Ct. 260 (2006).   Because robbery is an enumerated offense

under § 4B1.2, comment. (n.1), we look to whether the state

offense constitutes “robbery” as that term is understood in its

“ordinary, contemporary, [and] common meaning.”     See United

States v. Izaguirre-Flores, 405 F.3d 270, 275 (5th Cir.)

(internal quotation marks and citation omitted), cert. denied,

126 S. Ct. 253 (2005).   “[T]he generic form of robbery ‘may be

thought of as aggravated larceny,’ containing at least the

elements of ‘misappropriation of property under circumstances

involving [immediate] danger to the person.”    United States v.

Santiesteban-Hernandez, 469 F.3d 376, 380 (5th Cir. 2006)

(citation omitted) (addressing enumerated offense under U.S.S.G.

§ 2L1.2).   This includes taking the property by force or by

putting the person in fear.    Id.

     In North Carolina, common law robbery is defined as “the

felonious, non-consensual taking of money or personal property

from the person or presence of another by means of violence or

fear.”   State v. Parker, 369 S.E.2d 596, 600 (N.C. 1988)
                           No. 06-10209
                                -3-

(internal quotation marks and citation omitted).    Because this

definition substantially corresponds to the elements of the

generic offense, the district court did not err by applying the

career offender enhancement based on its finding that Moore’s

state common law robbery offenses qualified as crimes of

violence.   See Charon, 442 F.3d at 886-87.

     Moore also argues that his sentence is unreasonable because

the district court departed upward from the advisory guidelines

range based on his criminal history, which had already been taken

into account in calculating his criminal history score and in

applying the career offender enhancement.     He contends that the

district court erred by not analyzing the intermediate steps in

the sentencing table before arriving at the 240-month sentence

imposed.

     We review the district court’s decision to depart and the

extent of departure for abuse of discretion.     See United States

v. Smith, 440 F.3d 704, 707 (5th Cir. 2006).    The district court

upwardly departed under U.S.S.G. § 4A1.3, p.s., finding that

Moore’s “criminal history category substantially under-represents

the seriousness of his criminal history and the likelihood that

he will commit other crimes.”   The district court considered the

factors in 18 U.S.C. § 3553(a), including the facts of Moore’s

prior convictions and the objectives of punishment, deterrence,

and protection of the public.   The district court reached the

sentence imposed by moving incrementally down the sentencing
                           No. 06-10209
                                -4-

table by three levels in Criminal History Category VI.    See

United States v. Ashburn, 38 F.3d 803, 809 (5th Cir. 1994)

(en banc).   Because the reasons offered by the district court

advance the objectives in 18 U.S.C. § 3553(a) and are justified

by the facts of the case, the district court did not abuse its

discretion in imposing the 240-month sentence.   See United States

v. Saldana, 427 F.3d 298, 310 (5th Cir.), cert. denied,

126 S. Ct. 810 (2005); United States v. Smith, 417 F.3d 483,

491-93 (5th Cir.), cert. denied, 126 S. Ct. 713 (2005).

     AFFIRMED.